Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-17-00443-CR

                                   Anthony Ornelas APOLINAR,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR5525
                              Honorable Ron Rangel, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 27, 2018

AFFIRMED

           Appellant Anthony Ornelas Apolinar was placed on two years of community supervision

for the offense of assault family violence, second offense. The State subsequently filed a Motion

to Enter Adjudication of Guilt and Revoke Community Supervision alleging Apolinar violated

five conditions of his community supervision. Apolinar pled “true” to violating conditions number

10A and 10C and “not true” to violating conditions number 1, 2, and 27. The trial court found the

violation of conditions numbers 10A, 10C, and 2 to be true. The trial court adjudicated Apolinar

guilty, revoked his community supervision, and sentenced him to five years’ imprisonment.
                                                                                        04-17-00443-CR


        Apolinar’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Apolinar with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Apolinar did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Apolinar wish to seek further review of this case by the Texas Court of

Criminal Appeals, Apolinar must either retain an attorney to file a petition for discretionary review

or Apolinar must file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                    Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                  -2-